Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 8 September 1813
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          Cher et respectable Ami, Paris. 8 Septembre 1813.
          J’ai l’honneur de vous envoyer imprimé l’ouvrage dont je vous ai l’obligation, car c’est vous qui m’y avez fait Songer.
          Il a Subi plusieurs corrections pour le rendre plus digne de vous et de votre Patrie.
          Je vous demande en retour, avec les plus vives instances, un exemplaire de votre excellent Commentaire Sur Montesquieu. J’en avais commencé la traduction, et je ne Saurais l’achever par ce
				  qu’il a fallu rendre à Mr Warden celui qu’il m’avait prêté.—Je n’ai ôsé le lui redemander. Il ne convenait pas que je le visse depuis qu’il S’est mal conduit envers Madame Barlow qui a la tête d’un homme et le coeur d’un Ange, et
				qui approuvait Son Neveu remplissant un devoir Sacré.
          Je ne Sais quand nous pourrons imprimer votre livre en Français; mais il faut qu’il y soit mis, et par un Homme dont le coeur et l’esprit Soient d’accord avec les vôtres.—notre Langue est encore plus universelle que l’anglaise; et les Peuples qui la parlent Sont ceux qui ont le plus besoin de vos instructions.
          Envoyez moi donc ce livre précieux. Faites moi ajouter cette reconnaissance à toute celle que je vous dois et à l’attachement aussi tendre que respectueux que je vous ai voué pour la vie.
          DuPont (de nemours)
         
          Editors’ Translation
          
            Dear and respectable Friend, Paris. 8 September 1813.
            I have the honor of sending you a printed copy of a work for which I am obliged to you, because you inspired me to write it.
            It has undergone several revisions to make it more worthy of you and your country.
            In return  I ask you very earnestly for a copy of your excellent Commentary on Montesquieu. I had begun to translate it but was unable to finish it before
				I had to return Mr. Warden’s copy to him.—I did not dare ask him for it again. I would have thought it improper to see him again after he behaved badly toward
			 Mrs. Barlow, who has the head of a man and the heart of an angel, and
			 who approved of her nephew fulfilling a sacred duty.
            I do not know when we will be able to print a French translation of your book, but it must be done, and by a man whose heart and mind are in tune with yours.—Our language is in even more universal use than English; and the people who speak it are the ones most in need of your instruction.
            Send me, therefore, this precious book. Allow me to add this favor to all of my other debts to you and to the tender and respectful attachment  which I have dedicated to you for the rest of my life.
            DuPont (de nemours)
          
        